[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1313

            EMANUEL R. GRANGE, A/K/A TEDDY MURPHY,

                    Plaintiff, Appellant,

                              v.

                  DEPARTMENT OF CORRECTIONS,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Mark L. Wolf, U.S. District Judge]                                                              

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Emanuel R. Grange, a/k/a Teddy Murphy on brief pro se.                                                 
Scott  Harshbarger,  Attorney   General,  and   Ellyn  H.   Lazar,                                                                             
Assistant Attorney General, on brief for appellees.

                                         

                      September 22, 1997
                                         

          Per Curiam.   Appellant  Emanuel R.  Grange appeals                                

from  the district court's  dismissal of his  complaint filed

under  42 U.S.C.     1983.    After carefully  reviewing  the

parties' briefs and the record, we believe that the dismissal

was  correct  for  essentially  the  reasons  stated  in  the

district court's Order, dated January 23, 1997.

          Affirmed.  See Local Rule 27.1.                                        

                             -2-